EXHIBIT Sun Healthcare Group, Inc. Reports Fourth-Quarter Earnings; Strong Results Led by Growth in Skilled Mix Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (March 2, 2009)—Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced results for the fourth quarter and year ended Dec. 31, 2008. Consolidated Results - Fourth Quarter Total net revenue for the quarter ended Dec. 31, 2008, was $467.0 million, up 5.5 percent compared to $442.5 million for the comparable period one year ago. Net income for the quarter ended Dec. 31, 2008, was $82.4 million, compared to net income of $35.4 million for the comparable 2007 period. Diluted earnings per share for the quarter ended Dec. 31, 2008, was $1.88 compared to $0.79 for the comparable period one year ago. In the quarter ended Dec. 31, 2008, the Company’s results of operations reflect a $74.0 million tax benefit, which includes $70.5 million from the partial reversal of the valuation allowance on deferred tax assets plus $3.5 million of other non-recurring tax adjustments. The partial reversal in 2008 was based on the Company’s history of profitability and the continuation of this profitability in the foreseeable future. Similarly, in the quarter ended Dec. 31, 2007, the Company recorded in its income statement a $26.0 million tax benefit associated with the partial reversal of the valuation allowance on deferred tax assets. Details on the normalizing adjustments are provided following the table below. Actual Results (Dollars in thousands) Quarter Ended Dec. 31, 2008 2007 Revenue $ 466,968 $ 442,535 Depreciation and amortization 10,801 7,801 Interest expense, net 13,459 15,479 Pre-tax income 16,365 13,605 Income tax benefit (67,467 ) (21,251 ) Income (loss) from continuing operations 83,832 34,856 Income (loss) from discontinued operations (1,411 ) 496 Net income (loss) $ 82,421 $ 35,352 Diluted earnings per share $ 1.88 $ 0.79 EBITDAR $ 58,054 $ 58,419 Margin - EBITDAR 12.4 % 13.2 % EBITDAR normalized $ 61,604 $ 54,508 Margin - EBITDAR normalized 13.2 % 12.3 % EBITDA $ 39,725 $ 40,058 Margin - EBITDA 8.5 % 9.1 % EBITDA normalized $ 43,275 $ 36,147 Margin - EBITDA normalized 9.3 % 8.2 % Pre-tax income continuing operations - normalized $ 19,015 $ 12,867 Income tax expense - normalized $ 7,605 $ 6,317 Income from continuing operations - normalized $ 11,410 $ 8,337 Diluted earnings per share - normalized $ 0.26 $ 0.19 Net income - normalized $ 10,449 $ 6,489 Diluted earnings per share - normalized $ 0.24 $ 0.15 In addition to the tax adjustments described above, other normalizing items for the quarter ended Dec. 31, 2008, include pre-tax adjustments for $4.3 million of expense from adjustments of prior-period self-insurance reserves ($0.8 million of which were related to discontinued operations) and a gain of $0.9 million related to the sale of a non-core property. Normalized results for the quarter ended Dec. 31, 2007, include pre-tax adjustments for $2.3 million of income from a settlement of a claim associated with a prior-period acquisition, $3.5 million of income from adjustments of prior period self-insurance reserves ($0.9 million of which were related to discontinued operations), a $3.2 million charge associated with the refinancing of debt agreements and a charge of $1.0 million related to integration costs associated withthe acquisition of Harborside Healthcare Corporation (“Harborside”) in 2007. On a normalized basis, comparing the quarter ended Dec. 31, 2008, to the same period in 2007: · revenue increased $24.4 million, or 5.5 percent; · EBITDAR increased $7.1 million, or 13.0 percent; · EBITDAR margin improved 90 basis points to 13.2 percent; · EBITDA increased $7.1 million, or 19.7 percent; · EBITDA margin improved 110 basis points to 9.3 percent; and · income from continuing operations increased by $3.1 million, or 36.8 percent. Commenting on the results, Richard K.
